Citation Nr: 9923507	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-30 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) and dysthymia (formerly rated as 
anxiety reaction, with depressive features), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from May 1943 to December 
1945, which included 18 months of combat.  He participated in 
front-line action in three major campaigns.  He was awarded 
the Combat Infantry Badge, Presidential Citation, and the 
Purple Heart with one Oakleaf Cluster for wounds received in 
combat in September 1944 and April 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
an increased evaluation, in excess of the currently assigned 
30 percent rating, for his service-connected acquired 
psychiatric disorder, now diagnosed as post traumatic stress 
disorder (PTSD) and dysthymia (formerly diagnosed and rated 
as anxiety reaction, with depressive features, moderately 
severe).  


FINDING OF FACT

The veteran's service-connected psychiatric disorder, 
currently diagnosed as PTSD and dysthymia, is manifested by 
intrusive memories, nightmares and possibly flashbacks of 
combat experiences, sleep disturbances, isolative behavior, 
anger and irritability, depression, exaggerated 
startleability, avoidance behavior, anxiety, difficulty 
concentrating, memory difficulties and feelings of detachment 
from others.  A global assessment of functioning (GAF) of 41 
- 45 has been assigned which indicates serious impairment of 
social and occupational functioning.



CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent, but 
no higher, for PTSD and dysthymia, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
and Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well grounded claim for increased 
evaluation within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran's claim of possible 
deterioration with respect to this condition since the last 
final decision on the merits is at least plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts pertinent to 
these issues have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, 7 Vet. 
App. at 58.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998), the Board has reviewed all the evidence of record 
pertaining to the history of the disabilities at issue, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to those disabilities.  Francisco v. 
Brown, 7 Vet. App. at 58.

Historically, the veteran served on active duty from May 1943 
to December 1945.  As noted in the Introduction above, the 
veteran was a combat infantryman, serving in the front lines 
for approximately 18 months during  World War II.  He was 
wounded twice in combat:  in September 1944 and again in 
April 1945.  He was awarded the Purple Heart with one Oakleaf 
Cluster.  

VA examination report dated November 1950, showed diagnosis 
of "anxiety reaction" manifested by symptoms of shakiness, 
irritability, restlessness, anorexia, insomnia, nightmares, 
combat dreams, fatigability, excessive worry, depression, 
tension, anxiety, dermographia, tremor and dilated brisk 
pupils.  

By rating decision dated January 1951, the RO granted service 
connection for anxiety reaction, and assigned a 10 percent 
rating from November 1950.  

The veteran was hospitalized for inpatient psychiatric 
treatment from June to August 1976.  At admission he was 
complaining of vague pains and "nerves."  He was treated 
with Sinequan and group therapy.  He continued to make 
numerous somatic complaints; however, he gained some weight 
and his sleep improved during his stay.  The diagnosis was 
hypochondriacal neurosis.

VA examination report dated February 1978 noted complaint of 
bad nerves, inability to sleep and problems concentrating.  
He was noted to have minimum socialization.   H was oriented 
and his memory was intact.  His affect was confused, puzzled.  
The impression was:  anxiety neurosis, mild to moderate.

Thereafter, by rating decision dated March 1978, the RO 
increased the veteran's disability evaluation for anxiety 
reaction from 10 to 30 percent, effective from October 1977.

VA examination report dated April 1981 noted complaint of 
inability to sleep, a "trembly feeling", and being too 
"shaky" to drive.  He stated that "My nerves runs away 
with me sometime."  Intelligence was estimated to be below 
normal and thinking to be concrete.  Memory appeared to be 
relatively intact.  The diagnosis was generalized anxiety 
disorder with depressive features.  The examiner further 
commented that the veteran seemed to have a long-standing  
history of chronic anxiety with excessive somatization of his 
complaints.  

VA examination dated December 1989, noted that the veteran 
reported rather continuous outpatient treatment for anxiety 
since the 1950's.  He complained that as he became older his 
condition was becoming worse.  He described increased 
frequency of anxiety episodes characterized by sweating, 
dizziness, apprehensiveness, increased pulse rate and 
shakiness.  He also complained of not sleeping well but he 
did sleep approximately 6 hours a night.  The diagnosis was 
generalized anxiety disorder, chronic.

In January 1997 the veteran again submitted a written claim 
requesting an increased rating for  his service-connected 
psychiatric disorder and asserting that he had recently been 
diagnosed to have PTSD.

VA outpatient treatment records dated 1996 through 1997 show 
monthly follow-up treatment in the mental health clinic.  In 
February 1997 he was given an interview for "intake" into 
the PTSD program.  He complained of memory loss; difficulty 
sleeping with frequent nightmares of combat; flashbacks set 
off by various triggers; intense intrusive thoughts of 
combat.  He isolated himself and had lost interest in 
activities.  He felt depressed and anxious a lot.  The 
diagnostic impression  on Axis I was:  PTSD and sleep 
dysfunction-nightmare disorder.  The veteran was assigned a 
score of 41 on the Global Assessment of Functioning (GAF) and 
the evaluator further commented that he had "serious 
impairment in social, occupational, mood." 

The veteran was afforded a VA psychological evaluation, with 
diagnostic testing, in early April 1997.  Occupational 
history included farming and labor jobs early on, and 20 
years as a sandblaster at a Seabee Base until retirement in 
1973.  He complained of a long history of problems with his 
"nerves" since service.  His current complaint was of 
increasing anxiety as he aged.  He described feeling nervous 
all the time and unsure of himself.  He isolated himself from 
others and often dropped things.  His current psychotropic 
medications included Lorazepam (1mg, t.i.d.),  Sertraline HCL 
(100mg, qam), and Hydroxyzine HCL (25mg, q46h).  Mental 
status examination revealed the veteran to be alert and 
oriented with coherent, relevant thought associations.  
Affect appeared agitated at first but relaxed somewhat as the 
interview progressed.  He denied suicidal or homicidal 
ideation, plan or intent.  Long-term memory was adequate.  He 
complained of being very forgetful.  Thinking was 
circumstantial and concrete.  Intellectual function appeared 
low average.  

Psychological tests results were interpreted to show an 
average range of intelligence with no gross organic 
impairment of cortical functioning.  His clinical profile was 
suggestive of serious psychological problems as well as 
indicative of a person experiencing several vegetative signs 
of depression including:  sleep disturbance, appetite 
disturbance, psychomotor retardation, anhedonia, attention 
and concentration difficulties, and forgetfulness.  The 
examiner noted that the veteran reported reexperiencing 
several traumatic events from WWII through nightmares, 
intrusive thoughts, and physiological arousal secondary to 
reminders of the trauma.  He avoided thinking or talking 
about the war.  He had a marked diminished interest in 
participating in significant activities and felt estranged 
from others.  Persistent symptoms of increased arousal were 
manifested in chronic worry and anxiety, irritability, 
insomnia, concentration difficulties, and exaggerated startle 
response.  The final diagnostic impression on Axis I were:  
1) PTSD, chronic, severe; and 2) Dysthymia.  The GAF score 
was noted to be 45.

Thereafter, in late April 1997, the veteran was also afforded 
a VA psychiatric examination.  The examining psychiatrist 
noted that the veteran appeared tired, depressed and 
withdrawn.  His thinking was obviously slowed.  He described 
a very isolative life.  He complained of daily intrusive 
thoughts and nightmares nightly.  The examiner observed a 
marked startle reaction to sudden noise.  The veteran 
described hypervigligence and crying episodes about twice a 
week.  He averaged only 3 1/2 hours sleep a night.  The 
examiner noted that the veteran was "very definitely 
depressed" in that his thinking was slowed and concentration 
poor, he felt sad all the time, and had difficulty 
remembering to do things.  The examiner found no psychotic 
symptoms.  The VA psychiatrist further noted that while the 
psychologist had found the veteran to be alert and helpful 
during examination, he was not at the present.  However, this 
might be due to the early appointment time and the veteran's 
lack of sleep.  The examining psychiatrist then concluded 
that:  "[a]t any rate, there were some indications of a 
cognitive age decline plus of course the cognitive impairment 
that is always due to a moderately severe depression."  The 
final diagnosis on Axis I were:  1) PTSD; and 2) dysthymic 
disorder.  The current GAF was 45.

ANALYSIS

When evaluating a mental disorder, the rating agency must 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during the periods of remission.  An 
evaluation is assigned based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  The rating 
agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1998)

The current rating criteria for rating mental disorders, to 
include PTSD and dysthymia, provides that mental disorders 
resulting in total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
will be assigned a 100 percent disability rating. Mental 
disorders resulting in occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships, will be assigned a 70 
percent disability rating.  Mental disorders resulting in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, will be assigned a 50 percent rating.  Mental 
disorders resulting in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events), will be assigned a 30 percent disability rating.  
Mental disorders resulting in occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication will be assigned a 10 
percent disability rating.  38 C.F.R. § 4.130, Codes 9201-
9440 (1998).

After careful review of the evidence of record and the 
applicable law and regulations as set forth above, and giving 
the veteran the benefit of the doubt as required under 
38 U.S.C.A. § 5107 (West 1991), the Board finds that the 
veteran's current symptomatology is most approximate to the 
rating criteria for a 50 percent rating.  Specifically, the 
Board notes that both VA outpatient treatment records and the 
two recent VA examination reports show that the veteran has 
frequent "anxiety" attacks or panic attacks as well as his 
PTSD symptoms of nightmares and intrusive thoughts.  He also 
exhibits a constant depression that impacts his ability to 
comprehend complex commands as well as his ability to 
remember to complete tasks (such as forgetting to close the 
refrigerator), and has isolated himself from others.  While 
the psychiatrist noted that some of his cognitive 
difficulties might be attributed to advancing age, the Board 
notes that he has not been diagnosed with dementia or other 
organic disorder.  Furthermore, the psychological tests were 
interpreted to show no organic impairment.  Thus, the Board 
finds that the veteran's service-connected disability has 
increased in severity to the extent that a 50 percent rating 
is now warranted.  

The Board further finds that the veteran's current 
symptomatology does not warrant the higher 70 percent rating 
for mental disorders resulting in occupational and social 
impairment with deficiencies in most areas.  While the 
veteran's symptoms do make his daily life difficult, still he 
is able to function independently, sharing a rental house 
with his seriously disabled sister, taking care of routine 
matters in their daily lives, and managing his own medical 
care and appointments at the VA.  Furthermore, there is no 
clinical evidence of symptoms such as suicidal ideation, 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant speech, and spatial disorientation.  Rather, the 
medical records note the veteran is clearly oriented, 
cooperative and capable of participating in his interviews, 
and exhibits no psychotic symptoms.  

Thus, the Board concludes that the evidence warrants an 
increased evaluation of 50 percent, but no higher, for the 
veteran's service-connected PTSD and dysthymia.  


ORDER

Entitlement to a 50 percent disability rating for PTSD and 
dysthymia is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


